ACCEPTED
                                                                                                                                        05-19-00668-CV
                                                         05-19-00668-CV                                                       FIFTH COURT OF APPEALS
                                                                                                                                        DALLAS, TEXAS
Appellate Docket Number: 05-19-00668-CV                                                                                               6/20/2019 2:15 PM
                                                                                                                                             LISA MATZ
     Appellate Case Style: Caregiver 1, Inc., Caregiver 2, Inc., and Daybreak, Inc., and Ashtaun                         Breele Mallory          CLERK
                      Vs. James Hefner, as Next Friend of Brian Randolph Hefner
Companion
  Case(s):
Amended/Corrected Statement                                                                  FILED IN
                                       DOCKETING STATEMENT (Civil)5th DALLAS,
                                                                      COURT OF APPEALS
                                                                              TEXAS
                                       Appellate Court: 5th Court of Appeals            6/20/2019 2:15:45 PM
                      (to be filed in the court of appeals upon perfection of appeal under TRAP
                                                                                              LISA32)
                                                                                                   MATZ
                                                                                                                          Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1 and 9.4, please include party’s name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.

I. Appellant                                                              II. Appellant Attorney(s) - Continued
       Person     Organization                                                Lead Attorney                     Select
Name: Ashtaun Breele Mallory                                              Name:
        Pro Se                                                            Bar No.
If Pro Se Party, enter the following information:                         Firm/Agency:
Address:                                                                  Address 1:
City/State/Zip:                                                           Address 2:
Tel.                      Ext.           Fax:                             City/State/Zip:
Email:                                                                    Tel.                       Ext.           Fax:
II. Appellant Attorney(s)                                                 Email:
   Lead Attorney                    Retained Attorney
                                                                                                                Select
                                                                              Lead Attorney
Name: Andrew T. Fifield                                                   Name:
Bar No. 06982500
                                                                          Bar No.
Firm/Agency: Touchstone Bernays
                                                                          Firm/Agency:
Address 1: 1717 Main Street                                               Address 1:
Address 2: Suite 3400
                                                                          Address 2:
City/State/Zip: Dallas, Texas 75201                                       City/State/Zip:
Tel. (214) 741-1166       Ext.           Fax: (214) 741-7548
                                                                          Tel.                       Ext.           Fax:
Email: andrew.fifield@tbjbs.com
                                                                          Email:
   Lead Attorney                     Retained Attorney
                                                                              Lead Attorney                     Select
Name: Amie P. Fordan
                                                                          Name:
Bar No. 24036580
                                                                          Bar No.
Firm/Agency: Touchstone Bernays
                                                                          Firm/Agency:
Address 1: 1717 Main Street
                                                                          Address 1:
Address 2: Suite 3400
                                                                          Address 2:
City/State/Zip: Dallas, Texas 75201
                                                                          City/State/Zip:
Tel. (214) 741-1166       Ext.           Fax: (214) 741-7548
                                                                          Tel.                       Ext.           Fax:
Email: amie.fordan@tbjbs.com
                                                                          Email:

                                                                  Page 1 of 11
III. Appellee                                                      IV. Appellee Attorney(s) - Continued
       Person     Organization                                        Lead Attorney                Retained Attorney
Name: James Hefner, as Next Friend of Brian Randolph Hefner        Name: F. Leighton Durham, III
        Pro Se                                                     Bar No. 24012569
If Pro Se Party, enter the following information:                  Firm/Agency: Durham, Pittard & Spalding, LLP
Address:                                                           Address 1: PO Box 224626
City/State/Zip:                                                    Address 2:
Tel.                    Ext.          Fax:                         City/State/Zip: Dallas, Texas 75222
Email:                                                             Tel. (214) 946-8000   Ext.            Fax: (214) 946-8433
                                                                   Email: ldurham@dpslawgroup.com
IV. Appellee Attorney(s)
   Lead Attorney                 Retained Attorney                    Lead Attorney                Retained Attorney

Name: Stephen Malouf                                               Name: Morgan A. McPheeters
Bar No. 12888100                                                   Bar No. 24081279
Firm/Agency: Malouf & Nockels                                      Firm/Agency: Durham, Pittard & Spalding, LLP
Address 1: 6688N. Central Expy.                                    Address 1: PO Box 224626
Address 2: Suite 1050                                              Address 2:
City/State/Zip: Dallas, Texas 75206                                City/State/Zip: Dallas, Texas 75222
Tel. (214) 969-7373     Ext.          Fax: (214) 969-7648          Tel. (214) 946-8000   Ext.            Fax: (214) 946-8433
Email: maloufs@smalouf.com                                         Email: mmcpheeters@dpslawgroup.com


   Lead Attorney                 Retained Attorney                    Lead Attorney                Select

Name: Peter Malouf                                                 Name:
Bar No. 24006539                                                   Bar No.
Firm/Agency: Law Office of Peter G. Malouf                         Firm/Agency:
Address 1: PO Box 12745                                            Address 1:
Address 2:                                                         Address 2:
City/State/Zip: Dallas, Texas 75225                                City/State/Zip:
Tel. (972) 971-5509     Ext.          Fax: (866) 272-8779          Tel.                  Ext.            Fax:
Email: pm@pmalouflaw.com                                           Email:




                                                            Page 2 of 11
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case): Personal Injury
Date Order or Judgment signed: 05/30/2019                         Type of Judgment: Interlocutory Order
Date Notice of Appeal filed in Trial Court: 06/17/2019
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
         Civil Practice & Remedies Code § 51.014(a)(9), § 74.351, et seq.
Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:
         Civil Practice & Remedies Code § 51.014(a)(9), § 74.351, et seq.

Parental Termination or Child Protection? (See TRAP 28.4):                   Yes           No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           Yes   No


VI. Actions Extending Time to Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed:
Motion to Modify Judgment:               Yes     No             If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed:
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                Page 3 of 11
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?          Yes       No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                  Yes      No
   If yes, date filed:
Was there any hearing on appellant’s ability to afford court costs?               Yes      No
   Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 145?            Yes      No
   Date of Order:
   If yes, trial court finding:   Challenge Sustained       Overruled

VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
        Yes      No
   If yes, please attach a copy of the petition.
   Date bankruptcy filed:
   Bankruptcy Case Number:

IX. Trial Court and Record
Court: 14th District Court                                 Clerk’s Record
County: Dallas County                                      Trial Court Clerk: ✔ District          County
Trial Court Docket No. (Cause No.):                        Was Clerk’s record requested? ✔ Yes             No
   Cause No. DC-18-07724
                                                              If yes, date requested: 06/20/2019
Trial Court Judge (who tried or disposed of the case):        If no, date it will be requested:
   Name: Eric Moye
                                                           Were payment arrangements made with clerk?
   Address 1: George Allen Courts Building
                                                               ✔ Yes      No        Indigent
   Address 2: 600 Commerce Street, 5th Floor
                                                           (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip: Dallas, Texas 75202
   Tel. (214) 653-6000 Ext.          Fax: (214) 653-6001
   Email: brivera@dallascourts.org




                                                    Page 4 of 11
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?          Yes     No
Was Reporter’s Record requested?             Yes    No
         If yes, date requested: 06/10/2019
         If no, date it will be requested:
Was the Reporter’s Record electronically recorded?           Yes       No
Were payment arrangements made with the court reporter/court recorder?              Yes       No       Indigent


   Court Reporter           Court Recorder                         Court Reporter          Court Recorder
   Official                 Substitute                             Official                Substitute
Name: Diane Robert                                            Name:
Address 1: 14th District Court                                Address 1:
Address 2: 600 Commerce Street, 5th Floor                     Address 2:
City/State/Zip: Dallas, Texas 75202                           City/State/Zip:
Tel. (214) 653-7298 Ext.           Fax: (214) 653-6001        Tel.                  Ext.        Fax:
Email:                                                        Email:


X. Supersedeas Bond
Supersedeas bond filed?        Yes      No
   If yes, date filed:
   If no, will file?     Yes      No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?       Yes      No
   If yes, briefly state the basis for your request:




                                                       Page 5 of 11
XII. Alternative Dispute Resolution/Mediation
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Should this appeal be referred to mediation?     Yes       No
    If no, please specify: Mediation is already scheduled.
Has this case been through an ADR procedure?         Yes        No
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?          Pre-Trial    Post-Trial    Other
        If other, please specify:
Type of Case? Personal Injury
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):
    Whether the matter is governed by Chapter 74 of the Civil Practice & Remedies Code and, if so, whether
    the Plaintiff timely served adequate expert reports pursuant to section 74.351.


How was the case disposed of? Appellants' Motion to Dismiss was denied.
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages:
    Punitive (or similar) damages:
    Attorney’s fees (trial):
    Attorney’s fees (appellate):
    Other:
       If other, please specify:
Will you challenge this Court’s jurisdiction?     Yes      No
Does judgment have language that one or more parties “take nothing”?         Yes      No
Does judgment have a Mother Hubbard clause?          Yes        No
Other basis for finality: Permissible interlocutory appeal.




                                                           Page 6 of 11
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Rate the complexity of the case (use 1 for least and 5 for most complex):              1      2    3     4     5
Please make my answer to the preceding questions known to other parties in this case?                  Yes         No
Can the parties agree on an appellate mediator?           Yes       No
    If yes, please give the name, address, telephone, fax, and email address:
    Name:
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.



                                                          Page 7 of 11
XIV. Pro Bono Program:
     (Complete section if filing in the 1st, 2nd, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?       Yes     No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal?   Yes     No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes     No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?       Yes      No
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).




                                                        Page 8 of 11
XV. Signature

                                                                      06/20/2019
Signature of counsel (or Pro Se Party)                                Date

Amie P. Fordan                                                        24036580
Printed Name                                                          State Bar No.

/s/ Amie P. Fordan                                                    Amie P. Fordan
Electronic Signature (Optional)                                       Name


XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:

                                                                      /s/ Amie P. Fordan
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

24036580
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.




                                                            Page 9 of 11
Please enter the following for each person served:
Date Served: 06/20/2019                                          Date Served: 06/20/2019
Manner Served: eServe                                            Manner Served: eServe
Name: Stephen F. Malouf                                          Name: Peter G. Malouf
Bar No. 12888100                                                 Bar No. 24006539
Firm/Agency: MALOUF & NOCKELS                                    Firm/Agency: THE LAW OFFICE OF PETER G. MALOUF
Address 1: 6688N. Central Expy.                                  Address 1: P.O. Box 12745
Address 2: Suite 1050                                            Address 2:
City/State/Zip: Dallas, Texas 75206                              City/State/Zip: Dallas, Texas 75225
Tel. (214) 969-7373 Ext.            Fax: (214) 969-7648          Tel. (972) 971-5509     Ext.          Fax: (866) 272-8779
Email: maloufs@smalouf.com                                       Email: pm@pmalouflaw.com
Party: Appellee/Plaintiff                                        Party: Appellee/Plaintiff

Date Served: 06/20/2019                                          Date Served: 06/20/2019
Manner Served: eServe                                            Manner Served: eServe
Name: F. Leighton Durham, III                                    Name: John M. Cox
Bar No. 24081279                                                 Bar No. 04949900
Firm/Agency: DURHAM, PITTARD & SPALDING, LLP                     Firm/Agency: John M. Cox & Associates, PC
Address 1: P.O. Box 224626                                       Address 1:325 N. St. Paul Street
Address 2:                                                       Address 2:Suite 2350
City/State/Zip: Dallas, Texas 75222                              City/State/Zip: Dallas, Texas 75201
Tel. (214) 946-8433     Ext.          Fax:                       Tel. (214) 939-9000 Ext.            Fax: (214) 939-9001
Email: ldurham@dpslawgroup.com                                   Email: jmc@coxtriallaw.com
Party: Appellee/Plaintiff                                        Party: Defendant Caregiver 1, Inc. et al.

Date Served: 06/20/2019
Manner Served: eServe
Name: Felicia A. Norvell
Bar No. 24005298
Firm/Agency: John M. Cox & Associates, PC
Address 1: 325 N. St. Paul Street
Address 2: Suite 2350
City/State/Zip: Dallas, Texas 75201
Tel. (214) 939-9031 Ext.            Fax: (214) 939-9001
Email: fn@coxtriallaw.com
Party: Defendant Caregiver 1, Inc. et al.




                                                          Page 10 of 11
Please enter the following for each person served that is not an attorney for a party:
Date Served:                                           Date Served:
Manner Served: Select                                  Manner Served: Select
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.                Ext.                               Tel.                Ext.
Fax:                                                   Fax:
Email:                                                 Email:

Date Served:                                           Date Served:
Manner Served: Select                                  Manner Served: Select
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.                Ext.                               Tel.                Ext.
Fax:                                                   Fax:
Email:                                                 Email:

Date Served:                                           Date Served:
Manner Served: Select                                  Manner Served: Select
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.                Ext.                               Tel.                Ext.
Fax:                                                   Fax:
Email:                                                 Email:




                                                Page 11 of 11